       IN THE UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY

       Sadek and Cooper Law Office
       1315 Walnut Street, Suite 502                                     Order Filed on October 6, 2020
                                                                         by Clerk
       Philadelphia, PA 19107                                            U.S. Bankruptcy Court
       215-545-0008                                                      District of New Jersey

       In Re:
                                                                   Case No.:            19-30999

                                                                   Chapter:             13
                           James E. Theisen
                                                                   Hearing Date:        9/8/2020 @ 10AM

                                                                   Judge:               ABA




       The relief set forth on the following page, numbered (2) it is hereby ORDERED.




DATED: October 6, 2020
                                      (Page 2)



      The Motion to Reconsider the Courts Denial of the Motion to Object to Claims of

Ovation Sales Finance Trust is hereby GRANTED.
